Exhibit 10.1

FAIR ISAAC CORPORATION

TRANSITION AND SEPARATION AGREEMENT

WITH STUART C. WELLS

THIS TRANSITION AND SEPARATION AGREEMENT (the “Agreement”) is made and entered
into as of August 21, 2019 (the “Effective Date”) by and between Fair Isaac
Corporation, a Delaware corporation (the “Company”), and Stuart C. Wells, a
resident of California (“Executive”).

BACKGROUND

A.    Executive began his employment with the Company in 2012 and currently
serves as the Company’s Executive Vice President, Chief Technology Officer.

B.    The Company and Executive entered into a letter agreement dated April 24,
2012 (the “Letter Agreement”).

C.    The Company and Executive entered into a Management Agreement dated
April 25, 2012, as amended by an Amendment to Management Agreement dated
April 21, 2014 and a Second Amendment to Management Agreement dated May 10, 2016
(the “Management Agreement”).

D.    The Company and Executive are parties to a PIIA and Indemnification
Agreement (as such terms are defined in the Letter Agreement).

E.    As of the Effective Date, Executive holds options to purchase shares of
common stock of the Company and holds restricted stock unit awards, performance
share unit awards, and market share unit awards pursuant to written option
agreements, restricted stock unit agreements, performance share unit agreements,
and market share unit agreements as applicable (the “Equity Awards”), as
summarized in the attached Exhibit A to this Agreement.

F.    Executive has announced that he intends to separate from the Company
effective December 31, 2019 (the “Separation Date”).

G.    The parties have agreed that following the Effective Date Executive shall
remain employed with the Company and otherwise provide services to the Company
under the terms of this Agreement in order to facilitate a smooth transition for
the Company.

NOW THEREFORE, in consideration of the mutual promises and provisions contained
in this Agreement, the parties, intending to be legally bound, agree as follows:

AGREEMENT

1.    Separation. Executive hereby confirms his resignation as the Executive
Vice President, Chief Technology Officer and as an officer of the Company and
any of its subsidiaries

 

1



--------------------------------------------------------------------------------

and affiliates, effective as of the Effective Date. Executive further confirms
his separation and resignation as an employee of the Company and any of its
subsidiaries and affiliates, effective as of the Separation Date. Executive’s
employment with the Company will automatically terminate effective as of the
Separation Date, unless earlier terminated in accordance with subparagraph 2(d)
below. The period of Executive’s employment hereunder is referred to in this
Agreement as the “Transition Term”. Executive shall not have any other
employment or engage in any other business venture during the Transition Term.

2.    Employment Terms During Transition.

(a)    Scope of Engagement. Subject to the terms and conditions of this
Agreement, Executive agrees to remain in the employ of the Company, and the
Company agrees to continue Executive’s employment, for the duration of the
Transition Term. During the Transition Term, Executive shall report to the
Company’s Chief Executive Officer or his designee and shall hold the title of
Vice President, Technology Strategy of the Company. As Vice President,
Technology Strategy, Executive’s duties and responsibilities shall include
transition assistance and special project matters as may be requested by the
Company’s Chief Executive Officer (“Transition Services”).

(b)    Pay, Equity and Benefits. During the Transition Term, the Company will
pay Executive a base salary at the same base salary rate in effect for Executive
on the Effective Date, subject to normal withholdings and payable in accordance
with the Company’s normal payroll practices. In addition, during the Transition
Term Executive shall participate in such employee benefit plans and programs for
which he may be eligible and in which he participated on the Effective Date,
including the Company’s Management Incentive Plan through September 30, 2019,
pursuant to the terms and conditions of such plans; provided, however, that,
except with respect to Executive’s continued participation in the Management
Incentive Plan through September 30, 2019 (and Executive’s receipt of any
payment under the Management Incentive Plan related to such continued
participation), Executive shall not be eligible for any incentive, bonus,
options, restricted stock unit awards, performance share unit awards, market
share unit awards, or other compensation awards during the Transition Term.
Executive agrees that consistent with the Company’s policy he does not accrue
any vacation leave and will not accrue any vacation leave during the Transition
Term and therefore he will not be entitled to any payment for vacation leave
upon conclusion of the Transition Term.

(c)    Expenses. The Company shall reimburse Executive for all reasonable and
necessary out-of-pocket business, travel and entertainment expenses incurred by
him in the performance of his duties and responsibilities for the Company during
the Transition Term, subject to the Company’s normal policies and procedures for
expense verification and documentation.

(d)    Early Termination. Notwithstanding anything in this Agreement to the
contrary, Executive’s employment hereunder continues to be at-will and may be
terminated before the Separation Date (1) by the Company for any reason,
including without limitation Cause (as such term is defined in the Letter
Agreement or the Management Agreement, as

 

2



--------------------------------------------------------------------------------

applicable), (2) by Executive for any reason in accordance with the Letter
Agreement or the Management Agreement (except that any of the terms of this
Agreement do not support an involuntary termination or resignation for Good
Reason (as such term is defined in the Letter Agreement or the Management
Agreement, as applicable)), or (3) by the Company or Executive for any reason
following an Event (as defined in the Management Agreement). The Company and
Executive acknowledge and agree, if the Company terminates his employment for
any reason prior to the Separation Date, Executive shall not be entitled to any
additional compensation or benefits from the Company (including without
limitation those outlined in this Agreement), unless Executive is specifically
entitled to any pay or benefits based on such termination under the terms of the
Letter Agreement or the Management Agreement. .

(e)    Coordination With Management Agreement. The parties agree that (1) if any
Event shall occur during the Term (as such term is defined in the Management
Agreement), and the employment of Executive with the Company is voluntarily or
involuntarily terminated under circumstances specified in Section 2(a) of the
Management Agreement, then Executive shall be eligible to receive from the
Company or its successor the benefits under Section 2 of the Management
Agreement in accordance with the terms of the Management Agreement; and
(2) neither Executive’s notice of resignation from his position as Executive
Vice President, Chief Technology Officer effective as of the Effective Date, his
resignation from employment effective as of the Separation Date, nor his
resignation effective as of the Separation Date, both in accordance with
paragraph 1, constitute an involuntary termination or resignation for Good
Reason (as such term is defined in the Management Agreement), or otherwise
triggers any payments or benefits, under the Management Agreement or the Letter
Agreement.

3.    Equity Awards. Executive acknowledges and agrees that the spreadsheet set
forth as Exhibit A is an accurate list of all unearned or unvested equity-based
awards received by Executive during his employment with the Company. The Equity
Awards shall continue to be governed by the terms and conditions set forth in
the applicable written option agreements, restricted stock unit agreements,
performance share unit agreements, and market share unit agreements. For the
avoidance of doubt, Executive acknowledges (1) that any unearned and unvested
holdings will be forfeited upon the Separation Date, (2) any vested,
non-qualified stock options must be exercised within 90 calendar days following
the Separation Date, per the terms of existing grant agreements.

4.    Confidential Information. Executive acknowledges entering into the PIIA
(as defined in the Letter Agreement) and hereby reaffirms his commitments and
obligations under the PIIA. Nothing in this Agreement is intended to modify,
amend, cancel or supersede the PIIA in any manner.

 

3



--------------------------------------------------------------------------------

5.    Confidentiality.

(a)    General Standard. The provisions of this Agreement, (collectively
“Confidential Transition Information”) will be treated by Executive and the
Company as confidential. Accordingly, Executive and the Company will not
disclose Confidential Transition Information to anyone at any time, except as
provided in subparagraph 5(b) below.

(b)    Exceptions.

(i)    It will not be a violation of this Agreement for Executive to disclose
Confidential Transition Information to his immediate family, his attorneys, his
accountants or tax advisors, or his financial planners. It will not be a
violation of this Agreement for the Company to disclose Confidential Transition
Information to its directors, officers, employees or agents in the course of
performing their responsibilities for the Company, or as otherwise necessary for
legitimate business purposes.

(ii)    It will not be a violation of this Agreement for Executive to inform
prospective future employers or partners about Executive’s post-employment
restrictions and continuing obligations to the Company.

(iii)    It will not be a violation of this Agreement for Executive or the
Company to disclose Confidential Transition Information pursuant to a legally
enforceable subpoena, deposition notice, or other legal process, so long as
before any disclosure is made, such party first notifies the other party and
provides such other party with sufficient time to seek a protective order with
respect to such Confidential Transition Information.

(iv)    It will not be a violation of this Agreement for Executive or the
Company to disclose Confidential Transition Information in reports to
governmental agencies as required by law, including but not limited to
disclosure as required by federal securities laws and regulations or to any
federal or state tax or securities regulator.

6.    Records, Documents, and Property. Executive acknowledges and represents
that he will deliver to the Company on or before the conclusion of the
Transition Term any and all Company records and any and all Company property in
his possession or under his control, including without limitation, manuals,
books, blank forms, documents, letters, memoranda, notes, notebooks, reports,
printouts, computer disks, computer tapes, data, tables, or calculations and all
copies thereof, documents that in whole or in part contain any trade secrets or
confidential, proprietary, or other secret information of the Company and all
copies thereof, and keys, access cards, access codes, source codes, passwords,
credit cards, personal computers, telephones, and other electronic equipment
belonging to the Company. Executive agrees to return to the Company any and all
Company property that may be provided to him by the Company during the
Transition Term immediately upon the end of the Transition Term, or at such
earlier time as the Company may request. Nothing in this paragraph 6 is intended
to preclude Executive from keeping documents that are related solely to his
compensation, benefits, rights, and other perquisites of being an officer and/or
employee of the Company and/or its subsidiaries.

 

4



--------------------------------------------------------------------------------

7.    Indemnification. The Company will indemnify Executive in connection with
Executive’s status, duties and responsibilities for the Company, as set out in
the Indemnification Agreement (as defined in the Letter Agreement). Executive
states that he has no knowledge of any wrongdoing on the part of the Company or
its directors, officers, employees or agents.

8.    Cooperation.

(a)    Agreement to Assist and Cooperate. At the Company’s reasonable request
and upon reasonable notice, Executive will, from time to time and without
further consideration, during and following the Transition Term, timely execute
and deliver such acknowledgements, instruments, certificates, and other
ministerial documents (including without limitation, certification as to
specific actions performed by Executive in his capacity as an officer of the
Company) as may be necessary or appropriate to formalize and complete the
applicable corporate records. In addition, at the Company’s reasonable request
and upon reasonable notice, Executive will, from time to time and without
further consideration, during and following the Transition Term discuss and
consult with the Company regarding business matters that he was directly and
substantially involved with while employed by or otherwise providing services to
the Company.

(b)    Claims Involving the Company. Executive agrees that he will, at any
future time, be available upon reasonable notice from the Company, with or
without subpoena, to be interviewed, review documents or things, give
depositions, testify, or engage in other reasonable activities in connection
with any litigation or investigation, with respect to matters that Executive has
or may have knowledge of by virtue of his employment by or service to the
Company or any related entity. In performing his obligations under this
subparagraph 8(b) to testify or otherwise provide information, Executive will
honestly, truthfully, forthrightly, and completely provide the information
requested. Executive will comply with this Agreement upon notice from the
Company that the Company or its attorneys believe that his compliance would be
helpful in the resolution of an investigation or the prosecution or defense of
claims.

(c)    Payment. In the event that Executive’s services under subparagraphs 8(a)
or 8(b) exceed five (5) hours in any calendar month following the conclusion of
the Transition Term, the Company shall compensate Executive for such additional
services at the hourly rate of $200.00.

9.    Non-disparagement. Both Executive and the Company (together the “Parties”
or “Party”) will not malign, defame, or disparage the reputation, character,
image, products, or services of either Party. Further, Executive will not
malign, defame, or disparage the reputation or character of the Company’s
directors, officers, employees, or agents. It shall not be considered
disparagement and nothing in this Agreement is intended to prevent or interfere
with Executive or Company making any required or reasonable communications with,
or providing information to, any governmental, law enforcement, or stock
exchange agency or representative, or in connection with any governmental
investigation, court, administrative or arbitration proceeding.

 

5



--------------------------------------------------------------------------------

10.    Taxes. The Company may take such action as it deems appropriate to ensure
that all applicable federal, state, city and other payroll, withholding, income
or other taxes arising from any compensation, benefits or any other payments
made pursuant to this Agreement, and in order to comply with all applicable
federal, state, city and other tax laws or regulations, are withheld or
collected from Executive. This Agreement is intended to satisfy or be exempt
from the requirements of Section 409A(a)(2), (3) and (4) of the Internal Revenue
Code of 1986, as amended including current and future guidance and regulations
interpreting such provisions (the (“Code”). Executive acknowledges and agrees
that the Company has made no assurances or representations to him regarding the
tax treatment of any consideration provided for in this Agreement and that the
Company has advised him to obtain his own personal tax advice. Except for any
tax amounts withheld by the Company from the payments or other consideration
hereunder and any employment taxes required to be paid by the Company, Executive
shall be responsible for payment of any and all taxes owed in connection with
the consideration provided for in this Agreement.

11.    Assignment and Successors. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company. Executive may not assign this Agreement
or any rights or obligations hereunder. Any purported or attempted assignment or
transfer by Executive of this Agreement or any of Executive’s duties,
responsibilities, or obligations hereunder shall be void. The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of its business and/or
assets to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

12.    Notices. For purposes of this Agreement, notices provided in this
Agreement shall be in writing and shall be deemed to have been given when
personally served, sent by courier or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, to the last known
residence address of Executive as stated in the employment records of the
Company or, in the case of the Company, to its principal office, to the
attention of the Company’s Chief Executive Officer and the Company’s General
Counsel, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

13.    Construction and Severability. In the event any provision of this
Agreement shall be held illegal or invalid for any reason, said illegality or
invalidity will not in any way affect the legality or validity of any other
provision hereof.

 

6



--------------------------------------------------------------------------------

14.    Remedies. Executive acknowledges that it would be difficult to fully
compensate the Company for monetary damages resulting from any breach by him of
the provisions paragraphs 4, 5 or 6 of this Agreement. Accordingly, in the event
of any actual or threatened breach of any such provisions, the Company shall, in
addition to any other remedies it may have, be entitled to injunctive and other
equitable relief to enforce such provisions, and such relief may be granted
without the necessity of proving actual monetary damages.

15.    Entire Agreement. This Agreement sets forth the entire agreement between
the Company and Executive with respect to his employment by the Company, the
termination of such employment, and the Transition Term, and there are no
undertakings, covenants, or commitments other than as set forth in this
Agreement, the written agreements applicable to the Equity Awards, the Letter
Agreement, the Management Agreement, the PIIA, Indemnification Agreement, and
any qualified employee benefit plans sponsored by the Company in which Executive
is a participant. This Agreement may not be altered or amended, except by a
writing executed by the party against whom such alteration or amendment is to be
enforced.

16.    Counterparts. This Agreement may be simultaneously executed in any number
of counterparts, and such counterparts executed and delivered, each as an
original, shall constitute but one and the same instrument.

17.    Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only, and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

18.    Survival. The parties expressly acknowledge and agree that the provisions
of this Agreement which by their express or implied terms extend beyond the
termination of Executive’s employment hereunder, including without limitation
paragraphs 4, 5 or 6 of this Agreement shall continue in full force and effect,
notwithstanding the conclusion of the Transition Term. In addition, the
representations and warranties contained herein shall survive the execution and
delivery hereof and the consummation of the transactions contemplated hereby.

19.    Waivers. No failure on the part of either party to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right or remedy hereunder
preclude any other or further exercise thereof, or the exercise of any other
right or remedy granted hereby or by any related document or by law. No single
or partial waiver of rights or remedies hereunder, nor any course of conduct of
the parties, shall be construed as a waiver of rights or remedies by either
party (other than as expressly and specifically waived). Any waiver of rights or
obligations hereunder shall be in writing signed by the waiving party.

[signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Transition and Separation
Agreement as of the date set forth above.

 

FAIR ISAAC CORPORATION     STUART C. WELLS By:  

/s/ Mark R. Scadina

   

/s/ Stuart C. Wells

  Mark R. Scadina                  Signature  

Its   Executive Vice President, General Counsel and Corporate Secretary

   

 

8



--------------------------------------------------------------------------------

Exhibit A

Long-Term Incentive Awards with Unvested or Unearned Status

(As of August 20, 2019)

 

Grant

Number

  

Type

  

Grant Date

   Targeted
Shares
Granted     

PSU
Performance
Factor


  

PSUs Earned

  

MSU Period
1 Earnings

  

MSU Period
2 Earnings

   Shares Unvested or
Unearned
(August 19, 2019)     

Notes

P170007    PSU    12/8/2016      7,268      175.625%    12,765            4,255
     (1) P180007    PSU    12/8/2017      5,488      200.000%    10,976         
  7,317      (2) P190007    PSU    12/10/2018      5,300      TBD    TBD      
     5,300      (3) M170007    MSU    12/8/2016      7,268            2,859   
4,846      TBD      (4) M180007    MSU    12/8/2017      5,488            3,312
   TBD      TBD      (5) M190007    MSU    12/10/2018      5,300            TBD
        TBD      (6) RU011124    RSU    12/8/2015      6,846                   
1,711      RU011938    RSU    12/8/2016      7,268                    3,634     
RU012830    RSU    12/8/2017      5,488                    4,116      RU016285
   RSU    12/10/2018      5,300                    5,300     

Notes:

 

(1)

Reflects 7,268 targeted PSUs granted x 175.625% performance factor. Final
tranche of 4,255 units will vest 12/8/19.

(2)

Reflects 5,488 targeted PSUs granted x 200% performance factor. Next tranche of
3,659 units will vest on 12/8/19.

(3)

Reflects 5,300 targeted PSUs granted. FY19 performance factor yet to be
determined. 1st tranche will vest on 12/10/19.

(4)

Period 3 earnings yet to be determined and will be equal to 3 year earnings less
units earned in Periods 1 and 2 with those units vesting on 12/8/19.

(5)

Period 2 earnings yet to be determined with those units vesting on 12/8/19.

(6)

Period 1 earnings yet to be determined with those units vesting 12/10/19.

 

9